Citation Nr: 0423338	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  99-18 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory 
disability, claimed as chronic obstructive pulmonary disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied service connection for chronic obstructive pulmonary 
disease, with a history of bronchial asthma.  The veteran 
responded by filing a March 1999 Notice of Disagreement, and 
was sent an April 1999 Statement of the Case by the RO.  He 
then filed an April 1999 VA Form 9, perfecting his appeal of 
this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran seeks service connection for a respiratory 
disability, claimed as chronic obstructive pulmonary disease, 
with a history of bronchial asthma.  He claims that his work 
with paints, paint strippers, and other cleaning substances 
during service resulted in his bronchial asthma and 
eventually his chronic obstructive pulmonary disease.  In 
support of his claim, the veteran submitted an August 2003 
private medical opinion statement in which M.O., M.D., stated 
the veteran's work with chemicals during service "could 
contribute to his [chronic obstructive pulmonary disease]."  
Dr. O. also noted the veteran had a history of smoking; 
however, the doctor did not discuss what affect, if any, 
tobacco use had on the veteran's development of his current 
respiratory disabilities.  Additionally, the use of the word 
"could" also implies "could not", and is therefore 
speculative.  Bloom v. West, 12 Vet. App. 185, aff'd without 
opinion, 230 F.3d 1383 (Fed. Cir. 2000).  

Because the medical evidence of record suggests, but does not 
conclusively establish, a medical nexus between the veteran's 
duties in-service and his subsequent development of chronic 
obstructive pulmonary disease and/or bronchial asthma, 
additional development is required.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002).  That duty to assist includes providing a 
medical examination and/or obtaining a medical opinion 
statement when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
Because such an examination is required in the present case, 
this claim is remanded for further development.  

In light of the above, this claim is remanded for the 
following additional development:  

1.	The veteran's claims file should be 
forwarded to a VA physician and 
respiratory specialist for review.  The 
veteran himself need not be scheduled for 
examination unless such examination is 
deemed necessary by the reviewer.  The 
claims file should be reviewed in detail 
by the examiner, with his/her attention 
directed to the following records:  the 
veteran's service medical records (found 
in the manila envelope within the claims 
folder, with appropriate records of 
respiratory treatment marked with yellow 
'post-it' notes); his 1989 
hospitalization summary, in which a 
history of smoking and post-service work 
as a painter was noted (marked with a 
yellow tab labeled "VA Hosp. 9/89"); 
and the August 2003 private medical 
opinion (marked with a green tab labeled 
"Private med. opinion 8/03").  After 
reviewing the medical evidence, the 
examiner should address the following 
questions:
	a)  What current respiratory 
disabilities does the veteran have?  
	b)  For any current respiratory 
disability noted above, is it likely, as 
likely as not, or unlikely that such a 
disability had its onset during military 
service?  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)  
	c)  For any current respiratory 
disability noted above, is it likely, as 
likely as not, or unlikely that such a 
disability is due to or the result of 
exposure to paint or other cleaning 
chemicals during military service?  In 
addressing this question, the examiner is 
also requested to note and discuss the 
veteran's post-service employment as a 
painter, as well as his history of 
tobacco use.  
The medical basis for all opinions 
expressed should be given, and any 
current diagnoses should be verified with 
reference to clinical findings.  

2.  The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

3.  Thereafter, the RO should again 
consider the veteran's service connection 
claim for a respiratory disability in 
light of any evidence added to the 
record.  If any of the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, these issues should be 
returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




